Citation Nr: 0723420	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970 and from February 1976 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  

The veteran submitted additional evidence at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in January 2007 with a waiver of RO review in accordance with 
38 C.F.R. § 20.1305.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The March 2004 rating decision that denied the claim for 
service connection for bilateral hearing loss and tinnitus is 
final.  

3.  The evidence received since the March 2004 rating 
decision is cumulative and does not relate to unestablished 
facts necessary to substantiate the claims for service 
connection for bilateral hearing loss and/or tinnitus or 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The evidence received since the final March 2004 rating 
decision that denied service connection for bilateral hearing 
loss is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  

2.  The evidence received since the final March 2004 rating 
decision that denied service connection for tinnitus is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In a May 2005 letter, issued prior to the rating decision 
that has been appealed, the RO provided notice to the veteran 
regarding the prior basis for denial of his claims for 
service connection for bilateral hearing loss and tinnitus, 
and he was advised that he needed to submit new and material 
evidence relating to that finding in order to reopen the 
claims.  The letter also advised him regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Notice consistent with the provisions of Dingess was 
provided to the veteran prior to his personal hearing before 
the undersigned Veterans Law Judge in January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, private treatment reports, personnel records, VA 
examination reports, internet articles, lay statements, and 
hearing testimony.  Finally, he presented oral testimony 
before the undersigned at the RO in January 2007 and 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304.  A transcript of the 
hearing has been obtained and associated with the claims 
folder.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting lay statements, additional 
evidence, and personal testimony at a hearing in January 
2007.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his oral and written 
contentions, service medical records, personnel records, 
private and VA medical records, VA examination reports, 
internet articles, and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The RO originally denied service connection for bilateral 
hearing loss and tinnitus in a September 2002 rating 
decision.  In that rating decision, the RO found that the 
evidence did not show that the veteran had bilateral hearing 
loss and/or tinnitus in service or evidence of a disability 
related thereto.  The veteran was notified of the decision on 
October 8, 2002.  He did not appeal.  Thus, the 
September 2002 decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2006).  

The veteran submitted additional evidence in support of his 
claims in February 2003 and the denial of service connection 
for bilateral hearing loss and tinnitus was confirmed by the 
RO in a June 2003 rating decision.  The veteran submitted 
further evidence and the denials were again confirmed by the 
RO in a March 2004 rating decision.  The veteran was notified 
of the decision on later that month.  He did not appeal.  
Thus, the March 2004 decision also became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  
Consequently, new and material evidence is needed to reopen 
the claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the March 2004 rating 
decision included service medical records, private and VA 
examination reports and opinions, and lay statements.  The 
veteran's service medical records did not document any 
treatment for bilateral hearing loss or tinnitus.  At his 
enlistment examination in February 1966, audiological testing 
revealed pure tone thresholds in the veteran's right ear of 
15 (30), 15 (25), 5 (15), and 5 (10) decibels at 500, 1000, 
2000, and 4000 Hertz.  As to his left ear, pure tone 
thresholds were 15 (30), 15 (25), 5 (15), and 5 (10) decibels 
at the same frequencies.  (NOTE:  Prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the 
figures on the left and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

Upon separation from service in April 1970, the veteran's 
hearing was found to be 15/15 with a whispered voice.  Upon 
re-enlistment examination in February 1976, audiological 
testing revealed pure tone thresholds in the veteran's right 
ear of 10, 5, 15, 15, 15 and 20 decibels at 500, 1000, 2000, 
3000, 4000 and 6000 Hertz.  In the left ear, pure tone 
thresholds were 30, 15, 25, 35, 15, and 5 decibels at the 
same frequencies.  Upon examination in June 1977, the 
veteran's hearing was found to be 15/15 with a whispered 
voice.  

In various statements and reports, the veteran gave a history 
of noise exposure while serving aboard ships.  Specifically, 
he worked in the engine room and he was not provided any 
hearing protection.  A private audiologist, C. Blake LaRue, 
M.A., examined the veteran in April 2003 and diagnosed him 
with bilateral sensorineural hearing loss and tinnitus.  Mr. 
LaRue stated that the veteran's tinnitus was most likely due 
to the high-frequency hearing loss.  He noted that it was 
unclear without proper documentation after discharge from the 
military that the tinnitus is service connected.  In a 
subsequent statement that was undated, Mr. LaRue stated that 
it was "possible" given the veteran's exposure to noise 
during military service that the tinnitus and hearing loss 
were due to his military service.  

Upon VA examination in May 2003, audiological evaluation 
showed pure tone thresholds in the veteran's right ear of 10, 
20, 20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz.  
In the left ear, pure tone thresholds were 5, 25, 25, and 35 
at the same frequencies.  Speech recognition scores were 100 
percent bilaterally.  The diagnoses were essentially normal 
auditory thresholds with a loss in only the right ear at 8000 
Hertz, and bilateral constant tinnitus.  After reviewing the 
veteran's service medical records in June 2003, the examiner 
concluded that it was less likely that the veteran's current 
minimal hearing loss and tinnitus were related to his 
military service because the service medical records were 
completely negative for hearing loss and tinnitus while he 
was on active duty.  

Upon VA examination in February 2004, audiological evaluation 
showed pure tone thresholds in the veteran's right ear of 10, 
20, 20, and 30 decibels at 1000, 2000, 3000, and 4000 Hertz.  
In the left ear, pure tone thresholds were 5, 25, 25, and 35 
at the same frequencies.  Speech recognition scores were 100 
percent bilaterally.  He was diagnosed with normal to mild 
sensorineural hearing loss.  The veteran's file was reviewed 
again.  The examiner again noted that the veteran's service 
medical records were negative for hearing loss and tinnitus.  
He acknowledged Mr. LaRue's statement that it was possible 
that the veteran's hearing loss and tinnitus were due to 
noise exposure in service.  However, the examiner reiterated 
that he found it to be more likely that the veteran's hearing 
loss and tinnitus were not related to his noise exposure in 
service (which included noise from heavy equipment on board a 
ship) because the service medical records were negative for 
hearing loss and tinnitus and the veteran's hearing was 
normal at separation from service.  

In a January 2004 letter, Mr. LaRue clarified that his second 
statement was incorrectly worded as to the date of the 
veteran's visit.  He noted that the letter was merely an 
amendment to the examination report discussing the 
possibility that the veteran's hearing loss and tinnitus were 
due to noise exposure during his military career.  

The RO concluded that the evidence did not show that the 
veteran had bilateral hearing loss and tinnitus that were 
incurred in or aggravated by his active military service.  
The veteran was informed of this decision and he did not 
appeal it.  Hence, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

In March 2005, the veteran submitted a request to reopen the 
claim for service connection for bilateral hearing loss and 
tinnitus.  He submitted a VA outpatient treatment record 
dated in March 2005 which showed an assessment of hearing 
loss and tinnitus "probable (sic) secondary to prolonged 
noise exposure on active duty."  He also submitted a buddy 
statement dated in June 2005.  The veteran's fellow 
serviceman noted that he served with the veteran aboard the 
USS South Carolina in 1976 and 1977.  He recalled that they 
were exposed to high levels of noise from large diesel 
engines, generators, turbines, and pumps.  

The veteran also submitted a page from the internet relating 
to tinnitus.  The document noted that exposure to a sudden 
loud noise, such as a gunshot or explosion, could result in 
tinnitus.  Repeated exposure to excessive sound levels 
without adequate ear protection could result in permanent, 
loud tinnitus.  

Other documents received included a grid noting that a U.S. 
Navy Machinist Mate and Engineman operated, maintained and 
repaired various equipment for a ship; and personnel 
evaluation reports from the veteran's period of active duty 
verifying that he performed maintenance work for ships.  

With his notice of disagreement, the veteran also submitted 
copies of the reports from Mr. LaRue as well as a listing of 
his duty stations.  Finally, at his personal hearing before 
the undersigned at the RO in January 2007, he submitted a 
typed statement relating to his duty stations, and his 
contentions that he was exposed to loud noise in service 
which caused his current bilateral hearing loss and tinnitus.  
In addition to being exposed to loud machinery noise, he also 
fired various weaponry.  

The Board finds that the evidence submitted since the last 
final denial does nothing but reiterate the veteran's prior 
contentions that he was exposed to loud noise in service 
which caused his current bilateral hearing loss and tinnitus.  
This is essentially the same contention raised and considered 
by the RO at the time of the March 2004 decision.  The 
reports and statements from Mr. LaRue had already been 
considered in March 2004; and the record had already 
established that the veteran served aboard ships during his 
military service and was exposed to loud noises.  Moreover, 
the additional medical reports also merely reiterate that it 
was possible that the veteran's current hearing loss and 
tinnitus were due to exposure to noise in service.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative).  However, at the time of the March 2004 decision, 
the RO found that the medical opinion provided by the VA 
examiner was more probative than the other opinions because 
it was based on a review of the veteran's service medical 
records.  The additional evidence does not establish that the 
veteran's hearing loss and tinnitus began during his periods 
of active duty; and the reports do not show that the veteran 
currently has a bilateral hearing loss disability by VA 
standards.  See 38 C.F.R. § 3.385.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claims, these beliefs are simply a 
reiteration of the arguments previously raised.  To the 
extent that the medical evidence of record received since the 
March 2004 RO decision could be deemed new, it is not 
material to the issues at hand as it does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, the Board concludes that new and material 
evidence has not been submitted.  

In light of the above, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are not 
reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.  

New and material evidence not having been submitted, the 
claim for entitlement to service connection for tinnitus is 
not reopened, and the appeal is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


